Matter of Dexter A. v Georgia G. (2014 NY Slip Op 06251)
Matter of Dexter A. v Georgia G.
2014 NY Slip Op 06251
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.


12966

[*1] In re Dexter A., Petitioner-Appellant, —
v Georgia G., Respondent-Respondent.
Leslie S. Lowenstein, Woodmere, for appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Anna Kou of counsel), attorney for the child.
Order, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about August 31, 2013, which, to the extent appealed from as limited by the briefs, denied, after a hearing, petitioner father's application to relocate to Virginia with the parties' minor child, unanimously reversed, on the law, and the facts, without costs, the application granted, and the matter is remanded to the trial court to set an access schedule for the mother.
The record does not support the referee's determination that the child's best interests would be served by denying the father's relocation application (see Matter of Tropea v Tropea , 87 NY2d 727, 740-741 [1996]).
While not determinative, the child has indicated a preference to relocate to Virginia with the father. There is sufficient evidence to support the father's claim that there will be economic and educational benefits to the child, and the child's contact with his mother will not be substantially impacted because the father has offered liberal access to the mother.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK